Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 1 of 12 PageID #: 6




                        Exhibit 1
 Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 2 of 12 PageID #: 7

                                                                                                               USOO6917304B1

(12) United States Patent                                                                      (10) Patent No.:                 US 6,917,304 B1
       Jones et al.                                                                            (45) Date of Patent:                      Jul. 12, 2005

(54) WIRELESS MUTLIPLEX DATA                                                                    5.448,759 A        9/1995 Krebs et al.
        TRANSMISSION SYSTEM                                                                     5,481,481 A        1/1996 Frey et al.
                                                                                                5,509,013 A        4/1996 Adachi et al. .............. 370/538
(75) Inventors: Barbara L. Jones, Norfolk (GB); Paul                                            5,515,378 A        5/1996 Roy, III et al.
                                                                                                5,528,507 A        6/1996 McNamara et al.
                Smith, Norfolk (GB)                                                             5,541,840 A        7/1996 Gurne et al.
(73) Assignee: Snap-on Equipment Limited, King's                                                5,544,073 A        8/1996 Piety et al.
                                                                                                5,602,749 A        2/1997 Vosburgh
                Lynn (GB)                                                                       5,622,170 A        4/1997 Schulz
                                                                                                5,642,353 A        6/1997 Roy, III et al.
(*) Notice: Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                                            FOREIGN PATENT DOCUMENTS
                    U.S.C. 154(b) by 0 days.                                            AU                    18143            12/1988
(21)    Appl. No.:      09/402,262                                                      DE                  4106572             9/1992
                                                                                        DE                  4131341            11/1992
(22)    PCT Filed:      Apr. 3, 1998                                                    EP                   2684.92            5/1988
                                                                                        EP                   483549             5/1992
(86)    PCT No.:         PCT/GB98/00866                                                 EP                   515728            12/1992
                                                                                        EP                   685390            12/1995
        S371 (c)(1),                                                                    GB                  2295070             5/1996
        (2), (4) Date: Feb. 28, 2000                                                    WO                  89.09522           10/1989
(87)    PCT Pub. No.: WO98/44471                                                        * cited by examiner
        PCT Pub. Date: Oct. 8, 1998                                                     Primary Examiner Michael Horabik
(30)        Foreign Application Priority Data                                           ASSistant Examiner-Hung Dang
                                                                                        (74) Attorney, Agent, or Firm-Seyfarth Shaw LLP
   Apr. 3, 1997      (GB) ............................................. 97O6797
                                                                                        (57)                       ABSTRACT
(51) Int. Cl." .................................................. GO1V3/34
(52) U.S. Cl. .................... 340/855.3; 370/538; 73/117.3                         A method and apparatus for wireleSS transmission of data
(58) Field of Search ....................... 340/870.11, 870.03,                        through a communications channel between at least two
               340/870.28; 370/538, 335, 342, 441; 375/220;                             local data Sensors (for example automotive diagnostic data
                                                                    73/117.3            sensors or NVH sensors), which may include a primary
                                                                                        data-processing function, and data-processing function (for
(56)                     References Cited                                               example a PC) to receive data therefrom. The system
                                                                                        provides for asymmetrical division of the communications
                  U.S. PATENT DOCUMENTS                                                 channel on a frequency or time-division or packet-Switching
                                                                                        basis So that the corresponding asymmetrical data transmis
       4,738,133 A * 4/1988 Breckel et al. ............ 73/117.3                        Sion requirement of the local data Sensors are matched to the
       4,787,053 A        11/1988 Moore                                                 capacity of their respective Sub-channels whereby a single
       4,831,558 A         5/1989 Shoup et al.                                          channel is capable of transmitting all the required data. A
       4,831,560 A         5/1989 Zaleski                                               particularly practical application is to noise vibration harsh
       5,070,536 A        12/1991 Mahany et al.                                         neSS analysis of wireleSS-transmitted data from three
       5,132,968 A         7/1992 Cephus                                                dimensionally spaced NVH Sensors enabling Special pin
       5,193,000 A         3/1993 Lipton et al.                                         pointing of Vibration Sources in automotive warranty
       5,260,944 A        11/1993 Tomabechi                                             analysis Studies.
       5,345,599 A         9/1994 Paulraj et al.
       5,363,370 A        11/1994 Abiven
       5,446,735 A         8/1995 Tobagi et al.                                                           21 Claims, 4 Drawing Sheets

                                                                                                              36
                                                       High Speed
                                                       seria: Inter foce                           28
                                                                                                   30      R              PC
                                                                                                           RXIX


                                                                                                    12
                                                                                         34.                         2A


                                                                                                F-2s

                                                                           Controller
                                                                                                s
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 3 of 12 PageID #: 8
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 4 of 12 PageID #: 9


U.S. Patent                    Jul. 12, 2005             Sheet 2 of 4                   US 6,917,304 B1




                               56
                Signal
                Conditioning    V to F Converter     I.F Converter   16-way Combiner         Helicot Antenna
    Sensor




    Sensor 16

                                                                                                   34
     54
                                            Tronsmitter
                               58 /                                  60         64,    62
                               40
                                                FG             2


      Helicol Antenna               16-way Divider               F Converter            F to V Converter


                RF Reciever




                                64        - Receiver                           66           68
                                     38
                                                   FG.        3
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 5 of 12 PageID #: 10


U.S. Patent                  Jul. 12, 2005          Sheet 3 of 4                       US 6,917,304 B1




                  Signal               16 Way Switch & AOC
                  Conditioning                                                           Helical Antenna

      Sensor


      52

     Sensor 16
                                                                                                34
                                                                        16 bit Serial message
       54,


                                             Transmitter

                                           FG.          A.
      Helico Antenno
                                      78                           76
                                                                            80
               RF Receiver                        Decoder

                                        ? 6CS.                             Output to Workstation
                                         Micro
                                         Controller s D1
                                               Channel message
                                                  to workstation
                                                                                         24

                     36               u1
                                 36            Receiver
                                           F.G.        5
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 6 of 12 PageID #: 11


U.S. Patent         Jul. 12, 2005                      Sheet 4 of 4   US 6,917,304 B1




                                    ?0JpUO!DSU3?OHSd
                         -ODJ?S9UOJI?
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 7 of 12 PageID #: 12


                                                    US 6,917,304 B1
                              1                                                                   2
            WIRELESS MUTILIPLEX DATA                                  date them. This does not apply to all the Sensors. Compa
              TRANSMISSION SYSTEM                                     rable considerations apply to certain busineSS applications
                                                                      where data is transmitted acroSS a room or other relatively
   This invention relates to a method and apparatus for               Short transmission route.
wireleSS transmission of data, through a communications                  Accordingly, we have identified a requirement for a
channel comprising at least two local data Sensors and a data         method and apparatus for the wireleSS transmission of data
processing function to receive data from the local Sensors. A         through a communications channel from at least two local
non-limiting example of the application of the method is in           data Sensors with optional primary data processing, to a data
the field of automotive diagnostic equipment and related              processing function, offering improvements in relation to
automotive Service equipment. Aparticularly practical appli           prior proposals in this field, notably in relation to the
cation of the invention is to noise vibration harshness (NVH)         bandwidth requirement and/or related functions attendant on
analysis of automotive and other machines to enable two or            the Simultaneous transmission of data from a multiplicity of
three-dimensional location pinpointing of Vibration Sources,          Such local Sensors.
for example in automotive warranty investigations and                    There is disclosed in EP 0 483 549A2 (IBM CORP) a
indeed in many other machine applications. Further               15   control method and apparatus for a wireleSS data link, for
examples of the application of the invention arise in relation        example, from a handheld workStation which is bidirection
to busineSS operations for the wireleSS transmission of data,         ally coupled to a base Station through an infrared carrier. A
for example, acroSS a room.                                           robust control channel is provided Separate from a data
    The invention also provides a method and apparatus for            channel. The modulators employ on/off pulsing, multi
Vibrational analysis of a machine or other article permitting         carrier modulation or direct Sequence spread spectrum
three-dimensional positional co-ordinate identification of a          (DSSS) modulation. Each mobile unit is assigned an iden
Source of vibration.                                                  tifier or address and the System claims to overcome the
    In this specification and the claims, references to local         problem of establishing and maintaining high bandwidth
data Sensors are to be interpreted in accordance with the             communication by Separating the control channel from the
following, namely that the Sensors may transmit raw data for     25   .data channel whereby the control channel bandwidths can
Subsequent processing or one or more of these may incor               be made Significantly Smaller.
porate Some degree of primary data processing whereby the                In WO 89/09522 there is disclosed a method for allo
data received at the main processor is partially or totally           cating bandwidths in a broadband packet Switching network
pre-processed or indeed raw data.                                     using a set of parallel packet channels that act as a single
    In the field of automotive diagnostics and Servicing there        data link connection between packet Switches. Bandwidth is
has been for a good many years a requirement for a step               initially allocated to particular channel groups (at initial
forward in terms of the transmission of diagnostic and                circuit set-up times) and to individual channels within the
Servicing data from data Sensors to a data processing func            groups (at transmission times) So as to increase throughput
tion which operates to analyse and/or display the corre               and reduce packet loSS. For bursty traffic, the use of channel
sponding data for use by a person carrying out Servicing         35   groups reduces the packet loSS by Several orders of magni
and/or diagnostic functions on a motor Vehicle.                       tude.
Conventionally, the data is transmitted from the data Sensors            EP 0515728A2 relates to a wireless indoor relay system.
to the data processing function via conventional conductors           AU-A-18143/88 relates to a wireless data transmission link
or cables which impose obvious inconveniences and limi                and notably a protocol for establishing a duplex link
tations on the convenient operation of the equipment.            40   between first and Second data link devices.
Attempts have been made to reduce these drawbacks in                     Other known references include:
Several ways. Firstly, various proposals have been made to              GB 2295070
Simplify the use of cable connectors as Such. For example,              EPO483549
one proposal in this regard provides for a System in which              EP O2684.92
a boom-mounted data-handling Sub-unit is conveniently            45
maneuverable to a location close to the automotive Sensors              U.S. Pat. No. 5,509,013
and is thus linked to them by relatively short cable connec             U.S. Pat. No. 5,448,759
tions. This arrangement undoubtedly does reduce Somewhat                U.S. Pat. No. 5,363,370
the inconvenience of the cable connection Systems but by no             U.S. Pat. No. 4,738,133 discloses a system for wireless
means eliminates it.                                             50   transmission of multiplexed data from a plurality of trans
   Various attempts have been made to achieve effective               ducers.
wireleSS transmission of data between automotive data Sen                U.S. Pat. No. 5,509,013 discloses a multiplexer control
Sors and a corresponding data processing and/or display               System for multiplexing the data from a plurality of input
function but these have been relatively unsuccessful. The             channels having different transmission Speeds.
main shortcoming of Such prior proposals has been the Sheer      55      DE 4106572 discloses a system for contact-free measure
Volume of data, and the composite nature of the data (Such            ment of object OScillations by directing laser light onto the
as a mixture of data types eg digital and analogue). A further        object and detecting reflected light at plural Spaced Sensing
factor among the Shortcomings of these prior proposals is             heads So as to locate the point on the object from which the
also the composite nature of the data bandwidths to be                reflections are emanating.
transmitted. Such data needs to be transmitted and has           60      According to the invention there is provided a method and
conventionally been handled by a harness of 12 or more                apparatus for wireleSS transmission of data through a com
conduction cables. By adopting conventional wireleSS trans            munications channel between at least two local data Sensors
mission Systems for Such data communication there is                  with optional primary data processing and a data processing
immediately a problem of excessive bandwidth require                  function, as defined in the accompanying claims.
ments arising from the fact that Some at least of the data       65      In a described embodiment, there is provided a method
Sensors for this automotive application produce high data             and apparatus in which the Step of multiplexing division of
rates necessitating corresponding band widths to accommo              the communications channel is effected asymmetrically,
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 8 of 12 PageID #: 13


                                                    US 6,917,304 B1
                              3                                                                     4
whereby the data carrying capacities of the Sub-channels are             While the described embodiments utilise radio frequency
unequal. Likewise in the embodiment, the data rates                   transmission, the principles of the invention may well be
required for data transmission from the local Sensors differs         applicable outside radio frequencies.
Substantially between the at least two Sensors. Likewise also            An important aspect of the invention relates to vibrational
in the embodiment, the Step of allocating data from the local         analysis of machines and other articles and products and
data Sensors to the data transmission Sub-channels is effected        Systems. In accordance with this aspect of the invention a
in accordance with the data-carrying capacities of these              vibration sensor, for example an NVH (noise vibration
Sub-channels. In this way there is achieved within a com              harshness) sensor is mechanically coupled to the machine or
munications channel, the economical use of the available              other article to three-dimensionally locate a Source of Vibra
bandwidth whereby the allocation of bandwidth corresponds             tion in a machine or System. Such a Sensor may be just one
with the band width requirements of the individual data               of the local Sensors in the wireleSS transmission System of
Sensors. Thus, in the case of a Sensor Sensing data relating          the other embodiments, or it may be provided with its own
to ignition events which occur at a relatively high Speed and         cable or other transmission channel for its vibration Signals.
thus require a corresponding Significant allocation of band              In order to three-dimensionally locate a Source of ,
width for Satisfactory transmission, Such is provided,           15
                                                                      Vibration, the vibration signals are monitored at three or
whereas in the case of a Sensor Sensing alternator Voltage (to        more positionally-defined locations of the Sensor. In the
take a simple example) the required that transmission rate is         preferred embodiment the sensor is provided with its own
Smaller by many orders of magnitude and likewise the                  three-dimensional location or co-ordinate-defining System
corresponding bandwidth requirements.                                 (utilising spaced infra-red sensors), so that the Sensors
  Whereas prior proposals in relation to data transmission            location at any given time is readily defined. Alternatively,
for automotive and related Systems (in which data Sensors             the Sensor may be caused to Sense at three known locations,
produce Substantially differing data rates) have ignored or           or three Sensors may be provided, one each at three Such
overlooked these differing data rate requirements, with the           locations.
result that the use of equal bandwidth sub-channels has led             Embodiments of the invention will now be described by
to a non-utilisation of Sub-channel bandwidths for Signifi            way of example with reference to the accompanying draw
cant numbers of sensors whereby the overall utilisation of       25   ings in which:
data transmission, capacity allocated to the communications             FIG. 1 shows a functionality block diagram for a high
System has been very far from perfect.                                Speed RF data link, including both the frequency multiplex
  In accordance with the embodiments of the invention, the            ing system (of FIGS. 2 and 3) and the time-division multi
use of a System in which data is fed via a “multiplexing              plexing system (of FIGS. 4 and 5 hereof);
control System which allocates data to Sub-channels in                   FIGS. 2 and 3 show block diagrams of the transmitter and
accordance with the actual data rate requirement of the               receiver functions of the system of FIG. 1 as it applies to a
individual data flow, each such data flow is thereby far more         frequency multiplexing System;
closely matched to the available capacity of its Sub-channel             FIGS. 4 and 5 show block diagrams of the transmitter and
and the twin evils of Sub-channel under-utilisation and               receiver functions of the system of FIG. 1 as they apply to
under-capacity (for a given data flow) are thereby avoided.      35   a time-division multiplexing System; and
  In one Significant embodiment, the multiplex control                   FIG. 6 shows a three-dimensional representation of a
System divides the communications channel on a frequency              further embodiment in which a local vibration sensor has its
basis and allocates the data Streams from the Sensors to the          own three-dimensional imaging or location System whereby
frequency Sub-channels accordingly.                                   the Single Sensor can rapidly positionally locate a Source of
   In another important embodiment, the multiplexing con         40   vibration.
trol System divides the data communication channel on a                  As shown in FIG. 1, a system 10 for wireless transmission
time-division basis and likewise divides the data Streams             of data through a communications channel 12 between local
accordingly.                                                          data Sensors 24, 16, 18, 20 and 22, and a data-processing
   The reference above to “multiplexing” has been adopted             function or personal computer 24, to receive data therefrom,
to draw attention to the fact that references in this specifi    45   comprises the following main elements.
cation and in the claims to “multiplexing are intended not               Firstly, as regards the local data Sensors 14 to 22, as
to be limited Strictly to non time-overlap or signal-chopping         shown these comprise an engine tester 14, a gas bench 16,
Systems (Such as would be obtained with a distinct signal             a Scanner 18 and auxiliary Sensors indicated as AuX 1 and
chopping technique). The term "multiplexing” in this                  AuX2. These Sensors are intended to be representative of the
description and the claims includes the provision of multi       50   entire range of automotive Sensors which are currently
plexing Systems which are adapted to effect multiplexing on           utilised for diagnostic and Servicing processes, including for
an interdigitated and non-chopping data-allocation basis in           example vibration sensors (for RPM testing) ignition and
which a degree of data element transmission time-overlap              alternator ripple sensors (likewise for RPM measurement),
between channels is permitted. The data allocation Systems            emissions analysis Sensors, battery analysis Sensors and the
for data-division between available channels can be readily      55   like.
designed accordingly by the technically skilled perSon So as            Indicated at 26 is the remote receive/transmit unit to
to, in this way, more readily meet the technical parameters           which the individual sensors 14 to 22 are connected. The
imposed on the System, as described below.                            duplex (transmit/receive) operating characteristics of this
   In a yet further embodiment, the multiplexing System               unit arise from the need for the return transmission of data
achieves its channel division on a packet-Switching basis        60   from the data processing function 24 for Set-up purposes.
and the interleaved data packets are distributed on an                  Broadly, the system comprises antennae 28, 30 connected
unsymmetrical basis.                                                  to receive/transmit functions 32 and 34 within remote unit
   In the embodiment, there is provided a radio frequency             26. Likewise, a receive/transmit unit or function 36 is
data rate of 1 to 4 Mb (megabits) per second. The multi               provided for PC 24. A receive buffer 38 and a controller 40
channel System can accommodate the requirements eg for           65   Serve to interconnect the transmit and receive functions
the transmission of data for operating an oscilloscope System         34.32 to a series of RS-232 interfaces 42 to 50, each
for engine analysis.                                                  connected to its respective one of the local Sensors 14 to 22.
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 9 of 12 PageID #: 14


                                                     US 6,917,304 B1
                              S                                                                      6
  Interfaces 42, 44, 46, 48 and 50 are serial interfaces                  In FIG. 4, the signal conditioning function 56 corresponds
providing for Serial communication between the Sensor and              to that provided by the serial interfaces 42 to 50 in FIG. 1.
the receive/transmit function 32, 34 via buffer 38 and                 However, in this embodiment the controller function 40
controller 40. Interface 42 is a high speed serial interface.          differs from that of FIG. 2 in being a time-division based
Interfaces 44, 46, 48 and 50 are RS-232 interfaces. Inter              function (utilising a 16-way Switch function 66 to provide
faces 44, 46 are designated in FIG. 1 as “UART1 and                    the time-based multiplexing function corresponding to the
“UART2, referring to their function as universal asynchro              frequency-based multiplexing of FIGS. 2 and 3). A 12 bit
nous receiver/transmitter devices (or interfaces) for Serial           analogue-to-digital conversion function 68 processes data
transmission of data. Receive buffer 38 and controller 40              from Switch function 66 and is linked to a microcontroller 70
provide data processing functions relevant to the inflow and           (an asynchronous PIC 16C54 communications element)
outflow of data for the duplex operating characteristics of            coupled to RF transmitter 34. Microcontroller 70 provides at
system 10 as will be more fully described below in relation            72 a control signal to Switch 66 in accordance with the
to FIGS. 2, 3, 4 and 5. Accordingly, the details of these              time-based multiplexing function which controls the Sub
aspects of the system 10 will now be described further with
reference to FIGS. 2, 3, 4 and 5.                                      channel data capacities in accordance with the required data
  As shown in FIGS. 2 and 3, the RX buffer 38 and                 15   rates of the sensor input. A related control function 74 is
controller 40 provide data processing/signal conditioning              provided to ADC converter 68.
functions to be more fully described below.                               As shown in FIG. 5, the data processing function 24 in
   As shown in FIG. 2, inputs from the individual sensors 14           FIG. 1 receives data via antenna 30 and receiver 36 through
to 22 are indicated at 52 and 54 which are marked “Sensor              a decoding function 76 shown in FIG. 5 and comprising a
1” and “Sensor 16' to indicate that the system can accom               microcontroller 78 corresponding to microcontroller 70
modate 16 individual inputs.                                           which feeds data via a digital-to-analogue converter 80 to
   The main function of controller 40 is to provide a mul              workstation of PC 24. The microcontroller 78 produces a
tiplexing function whereby communication channel 12 is                 channel message 82 for the WorkStation enabling Same to
divided into 16 Sub-channels on a frequency basis-, these              allocate the decoded data Stream to respective virtual Serial
channels being of unequal band width and being allocated          25   ports Set up in the PC for data analysis and display purposes.
according to band width (more band width for greater band                 This embodiment allocates data Streams to respective data
width requirement) to the individual data channels 1 to 16.            channels on the same principle described above but on a
   Interfaces 42 to 50 in FIG. 1 provide the signal condi              time-division basis instead of a frequency-division basis.
tioning function indicated in FIG. 2 at 56. The functions of              In a further embodiment, not shown, in which a packet
controller 40 are shown as divided into functions 58, 60 and           Switching data transmission technique is employed, the
62, namely voltage frequency conversion, Secondary (low                allocation of data Streams to packets is effected asynchro
frequency) frequency conversion and sub-channel combina                nously in accordance with the matching of data rate to
tion respectively. Each function operates in relation to all 16        Sub-channel capacity discussed above, thereby producing
Sub-channels.                                                          the corresponding asymmetrical interleaving of the data
  The Sub-channel combination function at 62 produces a           35   packets.
serial data stream which is fed to the RF transmitter function            In the frequency-multiplexed embodiment of FIGS. 2 and
34 and thus to the helical or other Suitable antenna 28.               3, a modification may be employed whereby spread Spec
  A further function of controller 40 is to append the                 trum frequency division is utilised thereby reducing or
relevant Sub-channel number to each Sub-channel of raw                 eliminating the requirement to label the Sub-channels by
data So that this data Stream can be routed to the relevant       40   means of identifying data.
virtual serial port of PC 24 after radio transmission between             Amongst other modifications which could be made in the
antennae 28 and 30.                                                    above embodiment are the following. Firstly, it is to be
   In this embodiment, the multiplexing sub-division of the            understood that the local Sensors may be adapted to produce
data communication channel is provided on a frequency                  analogue signals or digital Signals. Usually, analogue signals
basis, whereas in the embodiment of FIG. 4 the multiplexing       45   will be produced and conversion to digital will be effected
is effected on a time-division basis.                                  in the data-processing Stage. Nevertheless, it may be ben
  As shown in FIG. 3, RX buffer 38 provides the related                eficial for certain applications or in the future to employ
inverse functions for Signals received via antenna 28 and              Sensors producing digital Signals, and in Some cases both
receiver functions 32. These functions are indicated at 64             digital and analogue-type Sensors could be employed, these
and 66 and 68 and correspond, respectively, with the func         50   transmitting their data through their respective Sub-channels.
tions 62, 60 and 58 respectively in FIG. 2. No further                 Secondly, it is to be understood that while the invention has
description is therefore deemed necessary.                             been discussed and defined by reference to specific Sub
  In operation, data from sensor 14 to 22 (or indeed from the          channels and the allocation of data from Sensors to respec
16 Sensors indicated in FIG. 2) is processed in accordance             tive ones of these, it is to be understood that a Sensor
with the functions 56,58, 60 and 62 as shown in FIG. 2. The       55   producing a high data-rate may for that purpose have
data Streams are allocated to the 16 Sub-channels indicated            allocated to it a number of Sub-channels or thus a group of
diagrammatically at 64 in FIG. 2. The allocation is effected           Sub-channels accordingly.
in accordance with the known data rate requirements of the               Turning now to the embodiment of FIG. 6, this shows a
individual Sensors, according to their known uses. In general          system 100 for vibrational analysis of an automotive vehicle
terms, the band width of each Sub-channel is matched to           60   102 to enable three-dimensional location or co-ordinate
comfortably accommodate the data rate requirements of its              identification of a Source of Vibration. Thus, the apparatus of
respective data Stream, but without the over-provision which           FIG. 6 may be employed for rapidly enabling location of
tends to occur in certain cases with conventional use of               Squeaks or rattles or more Serious vibrational Symptoms.
conventional data transmission equipment.                                 For this purpose there is provided a local vibration Sensor
   Turning now to the time-division embodiment of FIG. 4,         65   104 which forms one local sensor of an embodiment of the
parts corresponding to those described above in relation to            invention described above and thus is provided with a link
FIGS. 2 and 3 are numbered accordingly in FIG. 4.                      (not shown) to the wireless transmission System of the
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 10 of 12 PageID #: 15


                                                    US 6,917,304 B1
                               7                                                                    8
preceding embodiments. Alternatively, the Sensor 104 may              Sense machine vibration, and Said method comprising trans
be provided with its own dedicated vibrational analysis               mitting Said data therefrom.
System (not shown) in the case where it is desired to use it             9. A method according to claim 8 characterized by the step
as a Stand-alone System.                                              of using as Said Sensors, Sensors adapted to provide vibration
   Incorporated as part of the local vibration sensor unit 104   5    data permitting noise vibration harshness (NVB) analysis of
is a three-dimensional location positional transmitter 106            the data.
having three Spaced-apart infra-red light emitting diodes                10. A method according to claim 9 characterized by at
(LEDs) 108, 110, 112.                                                 least three of said sensor being such NVH sensors, and the
   Transmitter 106 forms part of a three-dimensional optical          method comprising employing Said Sensors at three
localisation system 114. Such systems are available from              dimensionally spaced locations to identify the location or
Image Guided Technologies Inc of Boulder, Colo. USA.                  co-ordinates of a Source of vibration.
Technology of this kind is described in U.S. Pat. No.                    11. A method according to claim 8 characterized by Said
5,622,170 (Schulz/Image Guided Technologies Inc).                     Vibration Sensor means further comprising three
   System 114 comprises a moveable three-dimensional                  dimensional location Sensing means and the method com
positional receiver 116 having infra-red LEDs 118, 120,122       15
                                                                      prising the Step of using Said Sensor to Sense vibrations at
adapted to communicate with the LEDs 108, 110, 112.                   three dimensionally-spaced locations in Sequence, and using
Receiver 116 communicates with personal computer 124                  Said three-dimensional location Sensing means to identify
and with a positional interface 126 and a Sensor interface            the location or co-ordinates of Said three Spaced locations So
128, performing decoding functions:                                   as to identify the location or co-ordinates of a Source of
                                                                      vibration.
   The three-dimensional optical localisation system 114                12. Apparatus for wireleSS transmission of data in digital
enables the co-ordinate location of vibration sensor 104 at           and/or analogue format through a communications channel
any given time to be readily identified.                              from at least two local data Sensors to a data processing
   AS a result, the Single Sensor 104 can be monitored at             means, the apparatus comprising a multiplexer adapted to
three or more locations while its vibration signals are               effect division of Said communications channel into Sub
likewise monitored in accordance with the procedures of the      25   channels, and a transmitter adapted to transmit Said data
preceding embodiments, enabling the Source of a vibration             through Said Sub-channels accordingly, characterized by
signal within vehicle 102 to be Identified in terms of its              a) Said multiplexer being adapted to divide Said commu
co-ordinate location.                                                      nications channel asymmetrically whereby the data
  What is claimed is:                                                      carrying capacities of Said Sub-channels are unequal;
   1. A method of wireleSS transmission of data in digital                 and
and/or analogue format through a communications channel                 b) control means adapted to allocate data from said local
from at least two data Sensors to a data processing means                  data Sensors to respective ones or groups of Said
Said method comprising the Step of division of Said channel                communications Sub-channels in accordance with Sub
into Sub-channels and transmitting Said data from Said data                Stantially different data rate requirements from Said
Sensors respectively though Said Sub-channels accordingly;       35        local Sensors.
characterized by                                                        13. Apparatus according to claim 12 characterized by Said
  a) Said step of division of said communications channel             multiplexer being adapted to effect Said multiplexing on a
     being effected asymmetrically whereby the data carry             frequency basis.
     ing capacities of Said Sub-channels are unequal; and               14. Apparatus according to claim 12 characterized by Said
  b) the data rate required for data transmission from said      40   multiplexer being adapted to effect Said multiplexing on a
     local Sensors differing Substantially between Said at            time-division basis.
     least two Sensors, and                                              15. Apparatus according to claim 12 characterized by Said
  c) allocating data from Said local data Sensors to respec           multiplexer being adapted to effect packet-Switching of data
      tive ones or groups of Said Sub-channels in accordance          from Said local Sources and to interleave Said data packets
      with the data carrying capacities of Said Sub-channels.    45   with an unsymmetrical packet distribution.
   2. A method according to claim 1 characterized by Said                16. Apparatus according to any one of claims 12 to 14 and
Step of division being effected on a frequency basis.                 15 characterized by Said claim processing function compris
   3. A method according to claim 1 characterized by Said             ing a best PC having a Series of Virtual Serial ports, and Said
Step of division being effected on a time-division basis.             control means being adapted to allocate each of Said Sub
   4. A method according to claim 1 characterized by Said        50   channels to a respective one of Said virtual ports.
Step of division being effected by packer-Switching of data              17. Apparatus according to claim 16 characterized by at
from Said local data Sensors, and interleaving Said data              least one of Said local Sensors being adapted to provide a
packet with an unsymmetrical packet distribution.                     primary data-processing function
   5. A method according to any one of claims 1 to 3 and 4               18. Apparatus according to claim 17 characterized by Said
characterized by Said data processing means comprising a         55   local Sensors comprising vibration Sensor means adapted to
host PC having a Series of Virtual Serial ports, and Said             Sense machine Vibration whereby Said apparatus can trans
method comprising allocating each of Said Sub-channels to             mit Said vibration data from Said Vibration Sensing means.
a corresponding one of Said virtual Serial ports.                        19. Apparatus according to claim 18 characterized by Said
   6. A method comprising to claim 5 characterized by Said            local data Sensors comprising Sensors adapted to provide
local Sensors comprising automotive diagnostic and/or Ser        60   vibration data permitting noise vibration harshness (NVH)
vicing Sensors and Said wireleSS transmission of data being           data for analysis thereof.
effected at radio frequencies.                                          20. Apparatus according to claim 19 characterized by Said
   7. A method according to claim 6 characterized by at feast         local data Sensors comprising at least three or more Such
one of Said local Sensors (14) also providing a primary               NVH sensors whereby said sensors can be located at three
data-processing function.                                        65   dimensionally Spaced locations to provide data enabling
   8. A method according to claim 7 characterized by said             identification of the location or coordinates of the Source of
local Sensors comprising vibration Sensor means adapted to            a vibration in a machine.
Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 11 of 12 PageID #: 16


                                                 US 6,917,304 B1
                            9                                                               10
  21. Apparatus according to claim 18 characterized by Said   location Sensing means can identify the co-ordinates or
Vibration Sensor means further comprising three               locations of Said three locations So as to enable identification
dimensional location Sensing means whereby said vibration     of the location or co-ordinates of a Source of Vibration.
Sensor means can Sense vibrations at three-dimensionally
Spaced locations in Sequence and Said three-dimensional
      Case 1:20-cv-01131-MN Document 1-1 Filed 08/27/20 Page 12 of 12 PageID #: 17

                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.       : 6,917,304 B1                                                                    Page 1 of 1
DATED            : July 12, 2005
INVENTOR(S) : Barabara L. Jones et al.

        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

        Title page,
        Item 56, References Cited, add:
        -- OTHER PUBLICATIONS
        3GTS 23.1271.0.0 (1990-10) 3Generation Partnership project; Technical
        Specification Group Services and System Aspects; Virtual Home Environment/Open
        Service Architecture --.

        Column 7
        Line 51, "Packer-switching" should be -- packet-switching --.
        Column 8
        Line 5, "(NVB)" should be -- (NVH)--.
        Line 47, "claim" Should be -- data --.
        Line 48, "best" Should be -- host --.




                                                                    Signed and Sealed this
                                                             Sixth Day of September, 2005


                                                                                   WDJ
                                                                              JON W. DUDAS
                                                          Director of the United States Patent and Trademark Office
